Citation Nr: 0738351	
Decision Date: 12/06/07    Archive Date: 12/13/07

DOCKET NO.  06-39 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York. 

The veteran presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in August 2007.  
A transcript of the hearing is associated with the claims 
files. 

At the August 2007 Travel Board hearing, the veteran 
confirmed that he had withdrawn the issue of entitlement to a 
higher initial disability rating for diabetes from his appeal 
by letter dated in July 2007.  


FINDINGS OF FACT

1.  The veteran has PTSD due to exposure to a stressor that 
occurred when he was not engaged in combat with the enemy.

2.  The record does include credible supporting evidence 
verifying the occurrence of the veteran's claimed in-service 
stressor.


CONCLUSION OF LAW

PTSD was incurred as a result of active duty.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.304(f) (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the veteran has 
been provided all required notice, to include notice 
pertaining to the disability-rating and effective-date 
elements of his claim.  In addition, the evidence currently 
of record is sufficient to substantiate his claims.  
Therefore, no further development is required under 38 
U.S.C.A. §§ 5103, 5103A (West 2002) or 38 C.F.R. § 3.159 
(2007).

Legal Criteria

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f)

Where the claimed stressor is not related to combat, a 
veteran's lay testimony alone will not be enough to establish 
the occurrence of the alleged stressor.  See Moreau v. Brown, 
9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App.  
163, 166 (1996).  In such cases, the record must contain 
service records or other corroborative evidence which 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Marci v. 
Brown, 6 Vet. App. 91, 98 (1993).  Moreover, a medical 
opinion diagnosing PTSD does not suffice to verify the 
occurrence of the claimed in-service stressors.  See Moreau 
v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen v. Brown, 10 
Vet. App. 128, 142 (1997).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran's service records show that he served in Vietnam 
during the Vietnam War.  His military occupational specialty 
was avionics mechanic, which does not imply direct combat 
participation.  The veteran did not receive any medals or 
awards indicative of direct combat participation.  Although 
the veteran was awarded the National Defense Service Medal, 
such was awarded to all personnel for honorable active 
service for any period between June 27, 1950, and July 27, 
1954, or between January 1, 1961, and August 14, 1974.  See 
Manual of Military Decorations and Awards, 6-1 (Department of 
Defense Manual 1348.33-M, July 1990).  The Vietnam Service 
Medal awarded to the veteran was also awarded to all members 
of the Armed Forces of the United States serving at any time 
between July 4, 1965, and March 28, 1973, in Thailand, Laos, 
or Cambodia or the airspace thereover in direct support of 
operations in Vietnam.  Similarly, the Republic of Vietnam 
Campaign Medal was awarded to all service personnel within 
the cited theater, and it, too, is not determinative of 
combat participation.  See Army Regulation 672-5-1, 28.  The 
record also reflects that the veteran was awarded a Bronze 
Star Medal (without V-device for valor) for meritorious 
service in connection with military operations against a 
hostile force in the Republic of Vietnam, which, likewise, is 
not determinative of combat participation.  See VA 
Adjudication Procedure Manual, M21-1 (M21-1), Part VI, 11.38 
(October 28, 1998). 

The Board also notes that, although the veteran has described 
being exposed to mortar fire, his stressor, as described in 
his stressor statement on file (date of receipt unknown), in 
VA outpatient therapy records, and at the August 2007 Travel 
Board hearing, primarily centers on his exposure to the 
results of combat.  The veteran described the guilt he feels 
every day because another sergeant who had volunteered to go 
in his place to recover a disabled vehicle and its troop 
occupants outside of the base camp was killed in the process.  
Thus, he does not appear to contend that his PTSD resulted 
from personal combat engagement.  As set out above, in such 
cases, a veteran's lay testimony alone will not be enough to 
establish the occurrence of the alleged stressor.  The record 
must contain service records or other corroborative evidence 
which substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  

The veteran has been quite consistent in his descriptions of 
his stressor event.  The Board finds the veteran's account of 
his stressor to be credible.  Moreover, the record contains 
service records and other corroborative evidence which 
substantiates his testimony.  Accordingly, the veteran's 
account of his stressors is accepted as accurate.

A VA individual psychiatric therapy record signed by the 
attending psychiatrist in May 2005 provides a diagnosis of 
PTSD based on the veteran's aforementioned stressor event 
involving the sergeant who was killed while attempting to 
recover a disabled vehicle and its troop occupants.  The 
physician stated in his report that the veteran suffers from 
severe survivor's guilt, noting that the veteran feels bad 
another man died whereas in fact, he feels, it should have 
been him.  Multiple VA outpatient records from May 2005 to 
March 2006 also give diagnoses of PTSD.  Thus, the record 
contains medical evidence establishing a diagnosis of PTSD, 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and a link, established by 
medical evidence, between the current symptomatology and the 
claimed in-service stressor.  The elements necessary for 
service connection having been met, the Board finds that 
service connection for PTSD is in order.




ORDER

Service connection for PTSD is granted




____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


